          Case: 19-1878 DocDocument:
8:10-cv-00187-JFB-CRZ                57 12/04/20
                            # 975 Filed:  Page: 1 Page
                                                    Filed: 12/04/2020
                                                        1 of 1 - Page ID # 39133




              United States Court of Appeals
                  for the Federal Circuit
                            ______________________

              EXMARK MANUFACTURING COMPANY INC.,
                        Plaintiff-Appellee

                                       v.

                       BRIGGS & STRATTON CORP.,
                           Defendant-Appellant
                          ______________________

                                  2019-1878
                            ______________________

               Appeal from the United States District Court for the
           District of Nebraska in No. 8:10-cv-00187-JFB-CRZ, Senior
           Judge Joseph F. Bataillon.
                            ______________________

                                 MANDATE
                            ______________________

               In accordance with the judgment of this Court, entered
           October 6, 2020, and pursuant to Rule 41 of the Federal
           Rules of Appellate Procedure, the formal mandate is
           hereby issued.



                                            FOR THE COURT

            December 4, 2020                /s/ Peter R. Marksteiner
                                            Peter R. Marksteiner
                                            Clerk of Court
